El Juez Presidente SeñoR del ToRO,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso basándose en que interpuesto el 3 de febrero último, la parte apelante solicitó la transcripción de. la evidencia y la corte *186concedió al taquígrafo veinte días para prepararla, término qne venció el 4 de marzo siguiente sin qne la transcripción, fuera archivada. La parte apelada en sn propia moción ex-presa qne se concedió moa prórroga; el 6 de marzo, pero sostiene que como la corte no tenía jurisdicción para actuar, pues cuando lo hizo el término estaba ya vencido, es lo mismo que si nunca hubiese sido concedida.
La parte apelante presentó una oposición jurada alegando que siendo domingo el 4 de marzo, el término venció el lunes' cinco; que ese lunes se personó su abogado al mediodía en la corte de distrito- en busca del taquígrafo para enterarse del estado de la transcripción, y que allí supo que el taquí-grafo estaba enfermo, que entonces requirió al archivero para que le mostrara el expediente y éste no pudo ser en-contrado, que ignorando si el taquígrafo había o no solici-tado prórroga y a los efectos de estar más seguro, el abo-gado redactó una moción pidiéndola y al regresar a la corte para presentarla antes de las cinco de la tarde halló cerradas las oficinas de la corte, que fué a casa del secretario y no lo encontró, que visitó la casa del Juez Sr. Berga y tampoco lo encontró y que al día siguiente bien temprano- se- personó en el despacho del indicado Juez Sr. Berga, le explicó todo lo currido y el juez le concedió la prórroga a que se refiere la moción de desestimación.
Alega la parte apelante que son válidos los procedünientos seguidos en la corte de distrito, pero para el caso de que se concluyera que la corte no tuvo jurisdicción para conceder la prórroga al día siguiente de vencido el término, invoca la discreción de este Tribunal Supremo.
A. nuestro- juicio las explicaciones de la p-arte apelante contenidas en su moción jurada y anteriormente extractadas, demuestran que no fué negligente. Se trata de mía apela-ción relativamente reciente. Es cierto que hubiese sido suma-mente fácil a la parte apelante cuando por primera vez dice *187que estuvo en la corte de distrito el haber archivado su soli-citud de prórroga, pero como se dilató sólo un día y pueden ser ciertas las manifestaciones hechas, demostrando la ex-periencia que muchas veces estando a nuestro alcance el camino más recto, no lo descubrimos en el acto y tomamos para realizar nuestro propósito sendas más complicadas y largas, seguiremos el precedente establecido en el caso de Alvarez v. National Fire Insurance Co., 36 D.P.R. 928, y en el ejercicio de nuestra discreción concederemos como un nuevo término los treinta días que solicitaron los apelantes el 6 de marzo de 1928, quedando la corte de distrito’ con plena jurisdicción para seguir concediendo las demás prórrogas que en tiempo y por justa causa fueren solicitadas, debiendo desde luego la parte apelante imprimir a su trabajo y ges-tiones la mayor actividad que fuere posible.
El Juez Asociado Sr. Texidor no intervino.